     USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 1 of 7


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     SOUTH BEND DIVISION

    CHRISTOPHER L. SCRUGGS,

                    Plaintiff,

                            v.                                CAUSE NO. 3:17-CV-467-PPS-MGG

    SGT. MILLER, et al.,

                    Defendants.

                                         OPINION AND ORDER

           After screening Christopher L. Scruggs’s complaint as required by 28 U.S.C. §

1915A, I granted him leave to proceed on claims against: (1) Sgt. Miller and Sgt. SinClair

for using excessive force against him on November 14, 2016; (2) C.O. Washington and

C.O. Peterson for failing to intervene in Sgt. Miller and Sgt. SinClair’s use of excessive

force on November 14, 2016; (3) Capt. Earhart, 1 Director Salyer, 2 Superintendent Seiver,

and Assistant Superintendent Payne for retaliating against him by having him placed in

an unsanitary cell and depriving him of his personal effects for his complaining about

the food safety conditions of the jail; and (4) Sgt. Miller and Sgt. SinClair in their

individual capacities for compensatory and punitive damages for retaliating against

him by assaulting him on November 14, 2016, for complaining about the food safety

conditions of the jail. ECF 10; ECF 49. The defendants have now filed a motion pursuant

to Federal Rule of Civil Procedure 12(c) for partial judgment on the pleadings, asserting



1   While sued as Captain Earheart, he will be referred to by the correct spelling of his name in this order.
2   While sued as Director Salery, he will be referred to by the correct spelling of his name in this order.
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 2 of 7


that Scruggs did not plead sufficient facts to support his allegations that C.O.

Washington and C.O. Peterson failed to intervene in Sgt. Miller and Sgt. SinClair’s use

of excessive force on November 14, 2016 or that Capt. Earhart, Director Salyer,

Superintendent Seiver, and Assistant Superintendent Payne retaliated against him by

having him placed in an unsanitary cell and depriving him of his personal effects for his

complaining about the food safety conditions of the jail. The defendants also assert that

they are entitled to qualified immunity on these claims for the same reasons.

       While the motion is brought pursuant to Federal Rule of Civil Procedure 12(c), I

must apply the same standard that is applied to motion pursuant to Federal Rule of

Civil Procedure 12(b)(6). Lodholtz v. York Risk Servs. Grp., Inc., 778 F.3d 635, 639 (7th Cir.

2015). Given that the court screens prisoner cases in part under a Rule 12(b)(6) standard,

the motion is akin to a motion to reconsider, which is generally disfavored absent a

manifest error of law or fact. Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th

Cir. 1987) (quoting Keene Corp. v. Int’l Fid. Ins. Co., 561 F. Supp. 656, 665 (N.D. Ill. 1982),

aff’d, 736 F.2d 388 (7th Cir. 1984)). Treated either as a motion to reconsider or a Rule

12(b)(6) motion, the operative standard for this pleading stage remains dispositive

nonetheless: the court must accept all well-pleaded factual allegations as true and view

them in the light most favorable to the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d

1014, 1027 (7th Cir. 2013). Consistent with this standard, the court construes all

reasonable inferences in Scruggs’s favor.

       In my screening order (ECF 10), entered more than three years ago, I

summarized Scruggs’s allegations in part as follows:


                                               2
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 3 of 7


               [O]n November 4, 2016, [Scruggs] observed Sgt. Miller handling
       food in an unsanitary manner. Scruggs told Lt. Creasy, Capt. Earheart, and
       Director Salery about Sgt. Miller’s actions, but nothing was done. Scruggs
       then began telling visitors, filing grievances, and even went on a hunger
       strike to protest Sgt. Miller’s handling of food.
               On November 14, 2016, Scruggs was taken into a hallway where Sgt.
       Miller and Sgt. SinClair were waiting for him. When Scruggs entered the
       hallway, Sgt. Miller and Sgt. SinClair told him that he “would learn to keep
       his mouth closed.” ECF 2 at 3. Miller and SinClair then proceeded to attack
       Scruggs. During this time, C.O. Washington, C.O. Peterson and an
       unidentified officer were present, watched the events unfold and did
       nothing to stop the attack. Then, at the direction of Capt. Earheart, Complex
       Director Salery, Superintendent Seiver, and Assistant Superintendent
       Payne, Scruggs was placed into a filthy cell and denied his personal effects,
       in retaliation for him speaking about Sgt. Miller’s actions.

ECF 10 at 1-2.

       In analyzing Scruggs’s allegations that C.O. Washington and C.O. Peterson failed

to intervene in the sergeants’ use of excessive force, I noted that “[p]olice officers who

have a realistic opportunity to step forward and prevent a fellow officer from violating

a plaintiff’s right through the use of excessive force but fail to do so [may be] held

liable.” Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (referencing Yang v. Hardin, 37

F.3d 282, 285 (7th Cir.1994). I found that, when Scruggs is given the inferences to which

he is entitled at the screening stage, he alleged a plausible claim that C.O. Washington

and C.O. Peterson knew that the other officers were engaging in excessive force, had an

opportunity to prevent them from using more force than was necessary under the

circumstances, and nevertheless failed to intervene. ECF 10 at 2. I acknowledged that

further factual development may show that these defendants acted reasonably under

the circumstances, or did not have a realistic opportunity to intervene, but I found that

Mr. Scruggs had alleged enough to proceed on this claim. Id. at 2-3.


                                              3
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 4 of 7


       In their motion for judgment on the pleadings, the defendants assert that the

“facts as pled fail to establish a sufficient causative basis for personal liability.” ECF 285

at 5. They assert that there is a lack of facts showing a realistic opportunity to prevent

the use of force. Id. Defendants fault Scruggs for not specifying what the officers were

doing or whether it was possible for them to intervene. Id. Defendants note that it is

plausible that C.O. Washington and C.O. Peterson were engaged with another offender,

tending to a medical emergency with another offender, could not see the purported

assault, or that there was insufficient time for them to react. Id. at 6. All these things are

indeed plausible. However, the plausible inferences go to Scruggs, not the defendants.

Here, I found that, based on Scruggs’s allegation that C.O. Washington and C.O.

Peterson were present, watching the events unfold, and did nothing to stop the attack, it

was reasonable to infer that they had an opportunity to prevent the use of excessive

force. The complaint alleges that the other officers “watched as lookouts.” ECF 2 at 4.

This suggests the officers were aware of what was going on and not otherwise engaged

with a task that prevented them from intervening. The defendants have pointed to no

manifest error of law or facts in the screening order, and I thereby stand by my

determination that Scruggs pled sufficient facts to state a claim against C.O.

Washington and C.O. Peterson for failure to intervene.

       In regard to Scruggs’s allegations that Capt. Earheart, Director Salery,

Superintendent Seiver and Assistant Superintendent Payne, ordered him to be placed

into a filthy cell and denied his personal effects in retaliation for him speaking about

Sgt. Miller’s handling of food, I noted the following:


                                               4
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 5 of 7


       “To prevail on his First Amendment retaliation claim, [Scruggs] must
       show that (1) he engaged in activity protected by the First Amendment; (2)
       he suffered a deprivation that would likely deter First Amendment
       activity in the future; and (3) the First Amendment activity was at least a
       motivating factor in the Defendants’ decision to take the retaliatory
       action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation
       marks and citations omitted).

       Here, Scruggs’s complaints about food safety conditions at the prison, if
       true, could constitute protected speech. Based on the allegations contained
       in the complaint, these defendants made the decision to place him in a
       filthy cell and deprive him of his personal effects based on his protected
       speech. Though further fact finding may reveal otherwise, Scruggs has
       adequately plead his retaliation claim.

ECF 10 at 4.

       In their motion for judgment on the pleadings, defendants assert that Scruggs’s

complaint does not adequately plead a link between the protected activity and the

deprivation. ECF 285 at 4. Defendants fault Scruggs for not pleading “facts that

specifically state how or why the cell transfer order was issued.” Id. They suggest the

complaint should “outlin[e] Defendants’ thought patterns or professional reasoning in

relation to the transfer.” Id. They again set forth plausible explanations inconsistent

with liability: “it is entirely plausible that that [sic] these Defendants had no knowledge

of Plaintiff’s complaints, or otherwise made their decision in accordance with the

facility’s standard penological objectives as would be typical.” Id. These explanations

certainly are plausible, and they had the opportunity to develop them during discovery.

But it is also plausible that the decision to place him in a filthy cell was based on his

speech, an inference which I found reasonable at the screening stage, based on the

complaint as a whole. This includes the timeline leading up to this occurrence, and the



                                              5
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 6 of 7


frequency and manner in which Scruggs made his complaints known. During the

attack, Sgt. Miller allegedly said that Scruggs “would learn to keep his mouth close[d].”

ECF 2 at 3. He was taken to the filthy cell immediately after this attack. Id. And, when

Scruggs told the officers that they needed to clean the cell, they responded by saying

that they had the prior offender removed “just so they could put [Scruggs] in [the other

offenders] shitty cell.” Id. The defendants have pointed to no manifest error of law or

fact my conclusion that these allegations state a claim.

       The defendants also argue that, for the same reasons that are outlined above,

they are entitled to qualified immunity. “Qualified immunity protects government

officials from civil liability when performing discretionary functions so long as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Alvarado v. Litscher, 267 F.3d 648, 652 (7th Cir.

2001) (internal quotation marks and citation omitted). Here, the pleadings provide

insufficient facts to permit me to conclude that the defendants conduct did not violate

Scruggs’s clearly established rights under the First and Eighth amendments. See Delgado

v. Jones, 282 F.3d 511, 521 (7th Cir. 2002). While the matter may have been suitable for

summary judgment, the defendants opted not to file a motion for summary judgment

by the deadline.

       Finally, Scruggs filed a motion asking for additional time to respond to the

motion for judgment on the pleadings, or alternatively, for a stay in briefing. ECF 286.

Because the defendants’ motion must be denied even in the absence of a response from

Scruggs, his motion for additional time or a stay in briefing will be denied.


                                             6
  USDC IN/ND case 3:17-cv-00467-PPS document 288 filed 04/21/21 page 7 of 7


      For these reasons, the court:

      (1) DENIES Christopher L. Scruggs’s motion for additional time or a stay in

briefing (ECF 286); and

      (2) DENIES Defendants’ Motion for Partial Judgment on the Pleadings (ECF 284).

      SO ORDERED on April 21, 2021.

                                              s/ Philip P. Simon
                                              PHILIP P. SIMON, JUDGE
                                              UNITED STATES DISTRICT COURT




                                          7
